Solomon E. Antar
 Edward S. Antar*                                                                          Leopold Gross
*Admitted to practice                                                                      Of Counsel
in New York & New Jersey

           October 30, 2019

           Hon. Brian M. Cogan
           United States District Judge
           United States Court House
           225 Cadman Plaza East
           Brooklyn, NY 11201.

           Re: Triplenet Pricing, Inc. v. Skull Candy, Inc. (19-cv-5508)

           Dear Judge Cogan:

           I am the attorney representing the above-named plaintiff. To date, issue has not yet been joined
           by the defendant.

           This letter motion requests the underlying relief as may be determined proper by this court.

           In an effort to conserve judicial resources, I respectfully call the court’s attention to the following
           facts.

           Another case by the plaintiff involving the same, basic underlying facts has been assigned to
           Judge D’Arcy Hall (Triplenet Pricing, Inc. v. Monster, Inc. 19-cv-5805). However, when filing
           yet another case involving the same plaintiff (Triplenet Pricing, Inc. v. Mechanix Wear, 19-cv-
           05990), the Civil Cover Sheet noted the related case before Judge Hall. Nevertheless, the case
           was assigned to Judge Kuntz.

           Additionally, there is still one other case involving the same plaintiff and a like set of facts that is
           pending before Judge Donnelly (Triplenet Pricing, Inc. v. Urban Amour Gear, LLC, 19-cv-
           3716).

           Accordingly, I will write to each judge separately and will furnish them with copy of this letter
           so that a decision may be made upon the initial assignment of these cases.

           Additionally, I request that the initial conference scheduled before Your Honor for 11/12/19 be
           adjourned and held in abeyance until the instant matters before the court are resolved.

           Respectfully submitted,
           /s/ ________________
           SOLOMON E. ANTAR
           a/
           cc: Judge D’Arcy Hall
               Judge Wm. F. Kuntz II
               Judge Ann Donnelly
